MARVIN, J.
The plaintiff is a taxpayer of the city of Akron; he served notice on the city solicitor asking him to bring this suit, which the city solicitor refused to do. Unless restrained by the order of the court, the city will, under an ordinance passed on the 19th *369day of April, 1909, issue and sell bonds of said city for the purpose of improving and repairing Allyn street sewer from Main sewer in Wolf Dedge Run to a point 300 feet southerly; Cuyahoga river sewer outlet; Maiden Lane alley sewer from Mill street to a point 200 feet northerly therefrom; storm water sewer from Water street to the Ohio canal, near Chestnut street; culvert in east Exchange street; cleaning catch basins, and Munsons street, and unless restrained by order of this court the defendants named as the trustees of the sinking fund will purchase said bonds.
The section of the statute relied upon as justifying the issue and sale of these bonds is Section 2835, Revised Statutes. To the provisions of this section attention has been called in an opinion just prepared in cause No. 898, in this court. This section justifies the issue and sale of said bonds and the use of the avails of such for all of the purposes named, except that which is embraced in the words “cleaning catch basins and Munson street.” Just what is meant by the words “and Munson street” we are unable to say. Probably what is meant is that the money is to be used for cleaning Munson street. There is no authority under this statute for the issuing of bonds for the purpose of cleaning a street, or cleaning catch basins, and the defendants, other than the ones named as trustees of the sinking fund, will be enjoined from issuing and selling, or using the avails of any sale of bonds under said ordinance for cleaning catch basins or on Munson street and the defendant, trustees of the sinking fund, are enjoined from purchasing any bonds issued for the purpose of doing any work contemplated in the ordinance of April 19, 1909, already mentioned, on Munson street, or for cleaning catch basins. '
The plaintiff’s attorneys will be allowed a fee of $100 in this case.
Henry and Winch, JJ., concur.